           Case 1:13-cr-00041-RPP Document 11 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                                     ORDER
IN RE SEALED ARREST WARRANT

                                                                      13Cr.41
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


          Upon the annexed Affirmation and Application of the United States Attorney for the

Southern District of New York, by Assistant United States Attorney SARAH LAI, pursuant to

the All Writs Act, Title 28, United States Code, Section 1651, indicating that the Arrest Warrant

that was docketed under 13 Cr. 41 (Dkt # 10) is useful and necessary to a federal prosecution,

          IT IS HEREBY ORDERED that Arrest Warrant 13 Cr. 41 and this Order be unsealed for

all purposes.


Dated: New York, New York
       July 21, 2021




                                                                 HONORABLE KATHARINE H. PARKER
                                                                 United States Magistrate Judge
                                                                 Southern District Of New York
